DETAILED ACTION
This non-final office action is in response to claims filed 07/22/2021.
Claims 1, 4, 8, 11, 15, and 18 have been amended. Claims 1, 4-8, 11-15, and 18-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2021 has been entered.

Response to Arguments
Claim Rejections – 35 U.S.C. § 103
Applicant's prior art arguments have been fully considered but some are not persuasive. Applicant argues:
The Office Action also argues, with respect to Claims 7 and 14, that "Gilbert teaches a second window configuration option of the plurality of window configuration options 
The cited passages of Gilbert generally discuss user inputs to change the window parameters, and two sets of tasks for a pilot and co-pilot respectively for a current phase of flight (including the ability to assign tasks among the two). Gilbert does not disclose the selection of a configuration option other than for a current phase of flight. Specifically, Gilbert does not disclose "generating a context menu based on the window configuration function and the POF variable" and "wherein the context menu includes a plurality of window configuration options" and further wherein "a first window configuration option ... corresponds to a present checklist ... as indicated by the POF variable, and a second window configuration option ... corresponds to either a most recent checklist ... or a next checklist ... as indicated by the POF variable," as required by Claims 7 and 14 (including their dependence on Claims 4 and 5; and 11, 12, and 13, respectively).
However the examiner disagrees. The broadest reasonable interpretation of the limitations “a second window configuration option of the plurality of window configuration options corresponds to either: a most recent checklist of the electronic checklist and/or a most recent phase of flight as indicated by the POF variable, or a next checklist of the electronic checklist and/or a next phase of flight as indicated by the POF variable” requires that the second window configuration option corresponds to a next checklist of the electronic checklist. Gilbert teaches in Col. 7 25-38, a pilot/copilot can change one or more parameters for a 
Applicant's prior art arguments directed to the amended sections of the claim are moot in view of the new grounds of rejection presented in this action.

Claim Rejections – 35 U.S.C. § 112(d)
	The rejection has been withdrawn in response to the applicant’s amendments.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kawalkar (US 2016/0216849) in view of Berson (US 2005/0007386) in further view of Narra (US 2017/0275018).
Regarding Independent Claim 1,
Kawalkar teaches a method for managing configurations of multiple vehicle displays, comprising:
([0087]: The checklist definition 1004 is a machine readable file for generating a checklist);
generating a graphical user interface (GUI) based on the configurable file ([0089]: Display generator 1006 generates data to be displayed on the checklist display based on the checklist definition 1004), wherein the GUI includes a plurality of tasks of the electronic checklist and at least one graphical element […] ([0057], Fig. 2: A user interface displays a checklist that contains a plurality of items);
displaying the GUI on one of the multiple vehicle displays (Fig. 2: The user interface displays a checklist on one of the displays);
receiving a user input on the GUI ([0084]: User interface 1007 is configured to receive user interactions 1008), the user input being a first user input type or a second user input type ([0088]: A user input can be a touch, voice, or gesture);
determining whether an input region of the user input is in a region associated with the at least one graphical element ([0064]: A user input can be applied on an item displayed on the GUI);
in response to determining the input region of the user input is in the region associated with the at least one graphical element, determining whether the user input is the first user input type or the second user input type ([0064]: A special interaction on a checklist item may be an extended touch or a voice command that references the checklist item. [0088] further teaches that the interaction event listener 1009 listens to pilot events through multiple modalities like touch, trackball, voice, gesture etc. and translates the device events into checklist events for interacting with individual items. Because the event listener 1009 receives different input modalities and determines an interaction with an item, the event listener 1009 is determining the different input types perform an interaction with the checklist items).
Kawalkar does not teach:
at least one graphical element associated with a context menu indicator;
and in response to determining the user input is the first user input type, performing a window configuration setting process to configure the multiple vehicle displays based on the user input and the at least one graphical element.  
	However, Berson teaches:
at least one graphical element […] ([0057]: Display 100 includes selectable options);
and in response to determining the user input is the first user input type ([0064]: A user is able to select options on the display by using a voice recognition system), performing a window configuration setting process to configure the multiple vehicle displays based on the user input and the at least one graphical element ([0069]: Window configuration is performed on the user’s display. The other crewmember’s display may be affected if the selected option changes information that is common to both displays).
	It would have been obvious to one of ordinary skill in the art to combine the teachings of Kawalkar and Berson so that a window configuration setting process to configure the multiple displays is performed based on the user input and the at least one graphical element.
(Berson [0057]).
	Kawalkar and Berson do not teach:
at least one graphical element associated with a context menu indicator;
	However, Narra teaches at least one graphical element associated with a context menu indicator ([0044]: Object 910 is a critical item that allows access to a page with additional information when selected).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kawalkar and Berson with Narra so that at least one graphical element is associated with a context menu indicator.
One of ordinary skill in the art would be motivated to do so in order to specify which graphical elements may be used to access a corresponding menu.

Regarding Independent Claim 8,
This claim is similar in scope as claim 1. Kawalkar also teaches a memory storing instructions and a processor executing the instructions ([0038]: Stored software programs are executed by a processor).  Therefore it is rejected using the same rationale.

Regarding Independent Claim 15,
This claim is similar in scope as claim 1. Kawalkar also teaches a non-transitory computer-readable medium storing instructions executed by a processor ([0028]: Software modules stored in a computer readable storage medium are executed by a processor).  Therefore it is rejected using the same rationale.

Claims 4-6, 11-13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawalkar (US 2016/0216849) in view of Berson (US 2005/0007386) in view of Narra (US 2017/0275018) in further view of Shapiro (US 9,921,714).
Regarding Dependent Claim 4,
	Kawalkar, Berson, and Narra teach the method of claim 1. Narra further teaches obtaining a phase of flight variable and generating a context menu based on a phase of flight (POF) variable ([0036], [0044]: The current phase of flight is determined and critical items associated with the phase of flight are obtained allowing the user to access a page with additional information associated with a selected critical item). Kawalkar, Berson, and Narra do not teach wherein the performing the window configuration setting process based on the user input and the at least one graphical element includes:
obtaining a window configuration function and a phase of flight (POF) variable;
generating a context menu based on the window configuration function and the POF variable;
and displaying the context menu on the GUI.  
However, Shapiro teaches:
obtaining a window configuration function (Col. 3 60-61: Format selection dialog box 302 is provided);
(Col. 3 60-67, Col. 4 1-13: A menu is displayed containing options for configuring the windows of the plurality of displays);
displaying the context menu on the GUI (Fig. 6: Dialog box 302 is displayed on the GUI).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kawalkar, Berson, and Narra with Shapiro so that a context menu is generated based on the window configuration function and a POF variable and displayed on the GUI.
	One of ordinary skill in the art would be motivated to do so in order to provide a flight management content menu that includes a plurality of layout options (Shapiro Col. 2 51-67, Col. 3 7-26).

Regarding Dependent Claim 5,
Kawalkar, Berson, Narra, and Shapiro teach the method of claim 4. Shapiro further teaches wherein the context menu includes a plurality of window configuration options (Col. 3 60-67, Col. 4 1-13: Layout options include a full-window layout option, a divided-window layout option, and a multi-window layout option).  

Regarding Dependent Claim 6,
Kawalkar, Berson, Narra, and Shapiro teach the method of claim 5. Shapiro further teaches:
(Col. 3 7-26: The windows may be configured by the user multiple times and a user selection of a particular icon on the user interface is determined), and in response determining the second input region of the second user input is in the region associated with one of the plurality of window configuration options, configuring the multiple vehicle displays in accordance with the one of the plurality of window configuration options (Col. 5 19-27: A selection of a window configuration is performed based on the detected user input and the selected icons).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kawalkar (US 2016/0216849) in view of Berson (US 2005/0007386) in view of Narra (US 2017/0275018) in view of Shapiro (US 9,921,714) in further view of Gilbert (US 10,761,676).
Regarding Dependent Claim 7,
Kawalkar, Berson, Narra, and Shapiro teach the method of claim 5. Shapiro further teaches wherein a first window configuration option of the plurality of window configuration options corresponds to a present checklist of the electronic checklist and/or current phase of flight as indicated by the POF variable (Col. 4 50-67: Dialog box 302 provides an option for configuring the display of an electronic checklist). Kawalkar, Berson, Narra, and Shapiro do not teach a second window configuration option of the plurality of window configuration options corresponds to either:

	However, Gilbert teaches a second window configuration option of the plurality of window configuration options corresponds to a next checklist of the electronic checklist and/or a next phase of flight as indicated by the POF variable (Col. 7 25-38, Col. 6 21-34: the display windows change in response to user input while the set of tasks displayed on a checklist are modified based on a detected phase of flight change).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kawalkar, Berson, Narra, and with Gilbert so that a second window configuration option of the plurality of window configuration options corresponds a next checklist of the electronic checklist and/or a next phase of flight as indicated by the POF variable. 
	One of ordinary skill in the art would be motivated to do so in order to easily switch between checklist tasks associated with a flight phase (Gilbert Col. 6 35-48).

Regarding Dependent Claim 14,
This claim is similar in scope as claim 7 therefore it is rejected using the same rationale.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.M.D./Examiner, Art Unit 2176                                                                                                                                                                                                        
/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176